UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                        _______________________

                              No. 95-30494
                            Summary Calendar
                        _______________________


                           DON R. BROTHERTON,

                                                      Plaintiff-Appellant,

                                 versus

                          SHIRLEY S. CHATER,
                   COMMISSIONER OF SOCIAL SECURITY,

                                                       Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (CA-92-1708)
_________________________________________________________________


                        February 15, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

          Don R. Brotherton (“Brotherton”) appeals the district

court's grant   of    summary   judgment    to    Shirley   S.   Chater,   the

Commissioner    of    Social    Security,        (“Commissioner”)    denying

Brotherton’s application for social security disability benefits

and supplemental security income pursuant to the Social Security

Act (“the Act”).     42 U.S.C. 401, et seq. and 1381, et seq.        Because


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
the decision of the Commissioner denying Brotherton’s application

is supported by substantial evidence, this court affirms.

                                      BACKGROUND

           Brotherton applied for disability insurance benefits in

January of 1989, complaining of physical incapacity due to a right

hip injury, degenerative arthritis in his right femur, degenerative

joint    disease,       and    fibrositis,       an    equivalent       of   muscular

rheumatism. Brotherton was denied such benefits both initially and

upon reconsideration.

           Before denying Brotherton’s application for benefits, the

administrative         law    judge    (“ALJ”)        conducted     a    hearing   on

Brotherton’s claim during which Brotherton explained that he had a

high-school degree with additional training in heating and air-

conditioning repair as well as in electronics.                          Despite this

training, Brotherton had been unemployed since his last job as a

public-relations representative for the Salvation Army in 1987. He

blamed his joblessness on his alleged disability, noting that in

addition to the impairments listed on his application, he also

suffered from arthritis in his great toe and from a back strain

that prevented him from lifting anything over ten pounds.

           After       considering      Brotherton’s         testimony,      the   ALJ

determined that Brotherton was not disabled because he did not

suffer   from     an     impairment,      or     combination      of    impairments,

sufficient   to     warrant     benefits       under   the   Act.       Doubting   the

credibility of Brotherton’s testimony regarding the disabling pain

that he allegedly suffered, the ALJ rejected his claim that he was

unable to perform light work and concluded that Brotherton had the
residual functional capacity to perform his past relevant work.

             The Appeals Council vacated and remanded the case for the

ALJ to reconsider his conclusion that Brotherton could perform his

past   relevant   work.      At    a    supplemental      hearing,     Brotherton

testified that he did not drive except in emergency, could walk

only 400 feet, could stand for only 15-30 minutes, and could lift

only five pounds.        He also explained that he had carpal tunnel

syndrome in both hands.

             Nevertheless, upon reconsideration, the ALJ observed that

no examining physical had suggested that Brotherton be confined to

a   purely   sedentary    lifestyle      and   that    there   was    no   clinical

documentation of many of Brotherton’s alleged afflictions.                      As a

result, the ALJ concluded that Brotherton could at least perform a

full range of partially sedentary work, including lifting up to ten

pounds, occasional lifting and carrying of small items, and some

walking.

             After the Appeals Council declined to review the ALJ’s

decision, Brotherton filed suit in the district court.                        After

consenting to proceed before a magistrate judge, both parties filed

motions for summary judgment.            The magistrate judge granted the

Commissioner’s     motion    and       dismissed      Brotherton’s     suit     with

prejudice.

                                  DISCUSSION

             After considering the medical treatments, reports, and

testimony before the Commissioner, the ALJ and the district court,

this   court   concludes    that       substantial     evidence      supports    the

Commissioner’s      conclusion         that    Brotherton’s          nonexertional
impairments did not significantly circumscribe his ability to do

sedentary work.   See Dellolio v. Heckler, 705 F.2d 123, 127-28 (5th

Cir. 1983).   Hence, the Commissioner did not err by relying solely

on the statutory “Grids” to determine that Brotherton could do

alternate work.   Id.

                             CONCLUSION

          For the foregoing reasons, the district court’s grant of

summary judgment to the Commissioner and denial of Brotherton’s

application for benefits is AFFIRMED.